Citation Nr: 1518255	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  07-33 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional leg disability, to include a left groin abscess and residuals thereof, claimed as resulting from treatment at a VA medical facility on May 1, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel





INTRODUCTION

The Veteran had active service from September 2001 to May 2002.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the appeal in April 2011 and in December 2013.

The Veteran requested a videoconference hearing before the Board.  The requested hearing was scheduled in May 2010.  The Veteran did not appear for the hearing.  He has not requested rescheduling of the hearing.  His hearing request is considered withdrawn.

The Veteran's electronic claims file (virtual VA and eFolder on the VBMS system) has been reviewed in detail in preparation for this decision.


FINDINGS OF FACT

1.  May 1, 2006 VA medical records do not substantiate that the Veteran complained of groin pain, sought evaluation of a groin abscess, or was evaluated for a swollen area in the groin prior to private treatment obtained on May 10, 2006.

2.  The medical opinions contradict the Veteran's contention that the type of physical examination performed by VA in May 2006 caused an abscess.

3.  There is no evidence of fault in the May 1, 2006 VA medical treatment.  






CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for disability due to a left groin abscess, or a scar residual to treatment of such abscess, are not met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.361, 17.32 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Veteran who sustains disability as a result of VA medical treatment may receive compensation for a qualifying additional disability in the same manner as if such additional disability were service-connected.  38 U.S.C.A. § 1151.  An additional disability is a qualifying disability if: (1) it was not the result of the Veteran's willful misconduct; (2) the disability was caused by medical or surgical treatment furnished by VA; and, (3) the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar fault on the part of VA in furnishing the treatment, or the proximate cause of the disability was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a). 

To satisfy the first prong of proximate causation, it must be shown that the VA hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death and that: (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without informed consent.

The Veteran contends that in early May 2006 he presented at the Oklahoma City VA Medical Center (VAMC) with a "golf ball" size knot on his left groin area.  He contends that the examining physician diagnosed a swollen lymph gland.  He further asserts that, after the VA provider squeezed the knot, the swelling increased to the size of a baseball.  The Veteran asserts that the squeezing motion ruptured the abscess and inflamed the area.  As a result of the squeezing on physical examination, and the misdiagnosis of lymph node rather than abscess, so that necessary treatment was delayed, he had to have surgery on May 10, 2006, to remove the abscess.  Because of the additional swelling after VA failed to provide treatment, the Veteran alleges, he has pain, scarring and muscle weakness.  

VA treatment records dated in September 2005 reflect that the Veteran reported "a growth" to the left side of his testicles.  The examiner found a healing furuncle and an enlarged lymph node.  

For purposes of information only, the Board notes that a furuncle is defined as a localized pyogenic infection originating deep in a hair follicle, commonly known as a boil.  Stedman's Medical Dictionary 720 (27th ed. 2000).  

A note later in September 2005 stated that the "node in groin" was "gone."  An October 2005 outpatient treatment noted that the Veteran had "generalized furunculosis."  

Outpatient treatment notes through December 2005 reflect no complaints of or treatment for a skin disorder or boils.  

On April 27, 2006, the Veteran requested an appointment, and that appointment was scheduled for May 1, 2006.  The Veteran reported a need for medication refill as the reason for the appointment request.  A May 1, 2006 nursing assessment includes no report of a swelling or pain in the groin.  The physician noted that the Veteran's chief complaint was that he needed renewal of his hydrocodone prescription for back pain.  The Veteran's initial blood pressure was 145/80, decreasing to 128/83.  There is no notation that the Veteran reported any complaint related to his skin or the previously-assigned diagnosis of generalized furunculosis during either the initial nursing assessment or to the physician, providing factual evidence against his own claim.

The next VA treatment note is dated in August 2006.    

The May 1, 2006 VA treatment records fail to substantiate that the Veteran reported a swelling in his groin.  The Veteran is not shown to have complained of any pain other than back pain.  The record reflects that the Veteran requested refill of hydrocodone, but does not show that the Veteran requested any other medication.  The May 1, 2006 VA outpatient nursing assessment notes and the May 1, 2006 notes by the treating physician are unfavorable to the Veteran's claim, since neither notation reflects that the Veteran reported groin pain or swelling.  

The Board finds that it less than credible that the Veteran would have a golf-ball size swelling on his body and not report pain, when the stated purpose of the treatment visit was to request pain medication.  

For purposes of information only, the Board notes that a "golf ball" is defined as no smaller than 1.68 inches (42.67 mm) in size.  The Board finds it less than credible that the Veteran would have pain in the groin and not report the groin pain when requesting medication for pain in the back.  The Board also finds it less than credible that the examiner would palpate a node in the groin without noting such examination or the results thereof in the VA treatment note, given the Veteran's past diagnosis (2005) of furunculosis.  

Moreover, the Board notes that the Veteran's blood pressure was re-checked because of elevation of the first reading.  It is not credible that the Veteran would not report pain or swelling as a possible cause of elevated blood pressure, if, in fact, a golf-ball size lumb were present in the groin area.  The facts of this case, and the Veteran's actions, provide factual evidence against this claim.     

The report of a May 10, 2006 examination by a private physician notes the presence of a 7-cm (2.75 inch) necrotic area in the groin.  The physician questioned whether there might be an abscess.  The physician sent the Veteran to a local private hospital, where an incision, drainage, and debridement of an "extensive abscess" were performed later that day.  See May 10, 2006 Operative Note, Edmond Medical Center.  The Veteran returned to the Operating Room on May 12, 2006.  The tissue was healthy, with no further skin breakdown, and the incision was packed and dressings changed.  See May 12, 2006 Operative Note, Edmond Medical Center.  The Veteran was discharged later that day.

The private May 10, 2006 and May 12, 2006 treatment notes establish that surgical treatment of an abscess was performed, but those treatment notes do not include a notation as to how long the abscess had been present, the etiology of the abscess, or a notation that the Veteran had sought evaluation of the abscess earlier in the month.  Thus, the May 10, 2006 through May 12, 2006 private treatment records fail to substantiate any link between the abscess and prior VA treatment.  

The Veteran was seen by VA in August 2006.  The Veteran requested evaluation of a "leg nodule."  The only notation about the nodule was that it was "OK now."  This notation does not substantiate that the nodule was present when the Veteran was seen by VA on May 1, 2006, and does not link the abscess or any residual of the abscess to the Veteran's VA treatment on that date.

The Veteran sought compensation for the abscess, and that claim was denied by a December 2006 rating decision.  In May 2007, the Veteran submitted a cover letter and statement disagreeing with the denial, alleging permanent injury to the left leg with a surgical scar.  In his October 2007 Substantive Appeal (VA Form 9), the Veteran alleged that VA failed to inform the Veteran of the diagnosis of generalized furunculosis or suggest possible treatment, assigned an incorrect diagnosis of swollen lymph node, that failure to treat the infection caused suffering and pain, alleged that statements in the August 15, 2006 VA outpatient treatment note were incorrect, and alleged that VA treatment in 2006 and 2007 did not address possible complications.  

The Veteran submitted records from private lumbar disc surgery in March 2007.  Those records make no reference to an infection of or treatment of the left groin, or any left leg disorder other than radiculopathy.  A private record dated in May 2007 provides a notation that the Veteran had "abscess removal from left inner thigh."  The only reference to the Veteran's skin was a notation that the skin is intact, without lesions.  The report of VA examination of the Veteran's back in October 2007 notes that the findings on genital examination were within normal limits, but makes no reference to any complaint or diagnosis related to the left groin.

On VA examination conducted in February 2012, the Veteran reported he still had a hole and scar in the left groin, and said that the scar area in left groin smelled bad and had to be kept dry.  The examiner found a well-healed oblique old surgical scar in the left groin line, barely visible, 4 cms (1.5 inches) by 0.2 cms (less than 1/10th inch) in size.  There was no pain or tenderness on palpation, and no oozing or any discharge was found.  

The Veteran declined to allow a photograph of the scar.  

The reviewer concluded that there was no left leg disability other than the non-tender, well-healed, barely-visible scar.  The examiner also concluded that there was no evidence of any carelessness negligence lack of proper skill error in judgment or similar Instance of fault on the part of the VA in treating the Veteran.  

Following BVA Remand in December 2013, additional opinion was offered based on review of the record.  The reviewer noted that there was no evidence that the Veteran complained of left groin pain or abscess during treatment on May 1, 2006, and noted that there was no medical evidence that a VA provider examined or squeezed the area. The reviewer opined that, assuming that the examination occurred as described by the Veteran, there was no evidence in the medical literature that squeezing a lymph node can cause a rupture and an abscess.  The reviewer concluded that there was no evidence that the groin abscess or residuals thereof, to include a scar, were proximately caused by carelessness, negligence lack of proper skill error in judgment or other fault on my part of VA. 

The reviewer concluded that there was no evidence to suggest that the Veteran was undiagnosed or misdiagnosed on May 1, 2006 or that any action on that date caused him to have an abscess which necessitated the need for a May 10, 2006 surgical procedure.

The Veteran has not submitted any private medical evidence or opinion which supports a finding that the Veteran reported a groin swelling to VA on May 1, 2006, or that VA examination on May 1, 2006 caused an abscess, or that there was any examination or treatment of an abscess prior to May 10, 2006.  The VA medical records reflect that the Veteran did not report or request examination of a swelling in the groin.  

The only evidence supporting the Veteran's contention that VA failed to diagnose or treat a groin abscess which was already present on May 1, 2006, is the Veteran's lay statements.  The Veteran first submitted his lay contention that an abscess was present on May 1, 2006 as part of his claim for compensation under 38 U.S.C.A. § 1151.  As discussed above, the May 1, 2006 VA clinical records are inconsistent with the Veteran's current recollections that a swollen lymph node was present on May 1, 2006, and was examined.  The private May 10, 2006 private physical examination includes no notation as to the etiology or onset of abscess, and does not indicate prior treatment of the abscess.  The private treatment records from the Edmond Medical Center includes no records prior to May 10, 2006, and no notation of private treatment of an abscess prior to that date.  The surgeon's note reflects that the surgery was scheduled for the late afternoon of May 10, 2006, after the Veteran was apparently seen by the surgery in the morning on May 10, 2006.  

The Board finds that it is not plausible that the Veteran would have had a swelling the size of a golf ball present on May 1, 2006, increasing to more than twice the size of a golf ball by May 10, 2006, without seeking treatment prior to May 10, 2006.  In fact, the Veteran asserts he did seek additional treatment during the period from May 1, 2006 to May 10, 2006, but no record of VA or private treatment during that period has been located.  

Moreover, there is no later private or VA medical evidence which suggests how long an abscess treated on May 10, 2006, was present prior to the surgical treatment.  The Veteran, as a lay person, is certainly competent to state that he noticed a swelling in his groin in May 2006 and sought treatment.  However, the Board may base its determination as to the accuracy, and thus, the probative value, of the Veteran's recollection as to the specific date he first noticed the swelling, on the record as a whole.  While the Veteran asserts that groin swelling which was found to be an abscess was present on May 1, 2006, when he was seen for VA outpatient treatment, is not supported by any clinical record or any record of any type other than the Veteran's own lay statements.  The Veteran has not provided a record that he missed employment or any scheduled activity prior to May 10, 2006, or any similar evidence to support the accuracy of his assertion that a groin swelling was present on May 1, 2006.  

The probative value of the Veteran's recollection that the groin swelling was present at the time of VA treatment on May 1, 2006, is outweighed by the negative objective evidence of record.  As the 2013 medical opinion makes clear, there can be no VA fault in the treatment the Veteran received on May 1, 2006, if a groin abscess was not present on that date.  The Veteran's lay statement that VA improperly treated a groin swelling on that date or failed to diagnose an abscess on that date is less persuasive than the contemporaneous VA and private medical evidence and some of the Veteran's own prior statements.  There is no reasonable doubt which may be resolved in the Veteran's favor.  The claim for compensation under 38 U.S.C.A. § 1151 must be denied.  

ORDER

The appeal for compensation under 38 U.S.C.A. § 1151 for additional leg disability, to include a left groin abscess and residuals thereof, claimed as resulting from treatment at a VA medical facility on May 1, 2006, is denied.  


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


